Exhibit 10.1

 

November 16, 2018

 

VIA HAND DELIVERY (CONFIDENTIAL)

Mr. John G. Sharkey

TSR, Inc.

24 Wintergreen Dr.

Melville, New York 11747

 

Re:       Amendment to Employment Agreement

 

Dear John:

 

Reference is made to your Employment Agreement with TSR, Inc. (“TSR” or the
“Corporation”) effective as of June 1, 2015 (the “Employment Agreement”).
Capitalized terms used in this letter (“Letter Amendment”), but not otherwise
defined herein, shall have the respective meanings ascribed to them in the
Employment Agreement.

 

By way of background:

 

●Section 7(a) of your Employment Agreement provides that, upon the occurrence of
a Change in Control, you have the right to terminate your employment under the
Employment Agreement by written notice provided by you to TSR within ninety (90)
days after the event constituting a Change in Control.

 

●Your Employment Agreement further provides that, if you exercise your
termination right pursuant to Section 7(a), you will be entitled to the cash
payment and benefits continuation set forth in Section 7(d) of the Employment
Agreement (such payment and benefits continuation, the “Change in Control
Benefits”).

 

●The Employment Agreement also provides that a Change in Control occurs in the
event of “an acquisition (other than directly from the Corporation) of any
voting securities of the Corporation (treating all classes of outstanding voting
securities or other securities convertible into voting securities as if they
were converted into voting securities) (the ‘Voting Securities’) by any
‘person’, ‘entity’ or ‘group of affiliated persons’ (as such terms are used for
purposes of Section 13(d) or 14(d) (collectively ‘Persons’) of the Securities
Exchange Act of 1934, as amended (the ‘1934 Act’) (other than Joseph Hughes or a
group which includes Joseph Hughes) immediately after which such Person has
‘Beneficial Ownership’ (within the meaning of Rule 13(d)-3 promulgated under the
1934 Act and irrespective of any vesting or waiting periods) of twenty (20%)
percent or more of the combined voting power of the Corporation’s then
outstanding Voting Securities; unless immediately after such acquisition Joseph
Hughes beneficially owns a greater percentage of the Voting Securities than such
Persons;”

 



 

 

 

●On August 23, 2018, Zeff Capital L.P. (“Zeff”) filed an Amendment to Schedule
13D with the Securities and Exchange Commission (the “SEC”) reporting a purchase
by Zeff of shares of TSR’s common stock on August 21, 2018, and that as a result
of such purchase, Zeff was the beneficial owner of approximately 22.3% of the
Corporation’s issued and outstanding common stock.

 

●As a result of the purchase of additional shares of the Corporation’s common
stock by Zeff on August 21, 2018 as reported by Zeff in the Amendment to
Schedule 13D that Zeff filed with the SEC on August 23, 2018, a Change in
Control occurred on August 21, 2018 under the terms and provisions of your
Employment Agreement (the “August 21, 2018 Change in Control Event”).

 

This Letter Amendment shall serve to memorialize our agreement, with respect to
the August 21, 2018 Change in Control Event, to amend Section 7(a) of the
Employment Agreement to extend the period in which you must exercise your
termination right thereunder from ninety (90) days to two hundred eighty (280)
days after the August 21, 2018 Change in Control Event. Accordingly, subject to
your agreement and acceptance by signing this Letter Amendment below by not
later than November 19, 2018, Section 7(a) of the Employment Agreement is hereby
deemed amended such that you shall have until May 28, 2019 to exercise your
termination right under Section 7(a) that arose out of the August 21, 2018
Change in Control Event.

 

TSR appreciates that you are agreeing to this Letter Amendment and is hopeful
that you will not choose to exercise your rights under Section 7(a) (as
amended). However, should you elect to do so, by providing written notice of
termination on or before May 28, 2019, TSR acknowledges that you shall be
entitled to the Change in Control Benefits. More specifically, if you timely
exercise your right to terminate under Section 7(a) (as amended), then (a) the
cash portion of your Change in Control Benefits (as amended) will be payable in
a single lump-sum no later than August 14, 2019, and (b) the benefits
continuation portions of your Change in Control Benefits will commence upon your
separation from service. For the avoidance of doubt, if, for example, you were
to exercise your right to terminate under Section 7(a) effective as of April 30,
2019, then the cash portion of your Change in Control Benefits would be
calculated as follows: (1) 2x base salary, plus (2) 2x FYE 5/31/2018 bonus
amount, plus (3) 11/12ths of FYE 5/31/2018 bonus amount.

 



 2 

 

 

Except as specifically amended by this Letter Amendment, your Employment
Agreement shall remain unmodified and in full force and effect.

 

TSR, Inc.

 

By: /s/ Christopher Hughes     Christopher Hughes,     Chairman, CEO & President
 

  

Agreed and Accepted this 16th day of November, 2018

 

/s/ John G. Sharkey   John G. Sharkey  

 



 3 

